Citation Nr: 0215376	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  02-04 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to March 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Many years following service, the veteran was diagnosed 
with spondylosis and degenerative disc disease of the 
cervical spine.

3.  The veteran's current cervical spine disorder is not 
causally or etiologically related to the veteran's active 
service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was neither 
incurred in nor aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision 
and the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, the veteran 
was provided a VA examination and a hearing before the 
undersigned Board member.  The Board also notes that the RO 
attempted to verify a second period of service reported by 
the veteran, from April 1960 to March 1962.  However, the 
National Personnel Records Center (NPRC) was unable to locate 
any additional records pertaining to the veteran for that 
period.  The RO, at the suggestion of the NPRC, sent the 
veteran an NA Form 13075 (Questionnaire About Military 
Service), but the veteran failed to respond.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street.  If a veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.").  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
degenerative disc disease of the cervical spine.  A veteran 
is entitled to service connection for a disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The evidence of record consists of the veteran's service 
medical records, private medical records, and a VA 
examination report, as well as the veteran's testimony before 
the undersigned Board member.

The veteran's April 1957 Report of Medical History for 
enlistment shows that the veteran denied experiencing 
arthritis or a bone, joint, or other deformity.  The 
contemporaneous Report of Medical Examination shows that 
clinical evaluation of the veteran's upper and lower 
extremities was normal, as was an examination of the 
veteran's spine and musculoskeletal system.  

A sick call treatment record, dated November 1959, shows that 
the veteran complained of a stiff neck, for which heat and 
hot soaks were recommended.

The veteran's February 1960 Report of Medical Examination for 
the purpose of release from active duty states that clinical 
evaluation of the veteran's spine, musculoskeletal system, 
and upper and lower extremities was normal.  

Private medical records from McLean County Orthopedics 
indicate that the veteran was seen by J. G. Atwater, M.D. in 
February 2000 with complaints of left shoulder pain, 
restricted movement, right suprascapular pain, left finger 
numbness along the ulnar digits and right hand numbness and 
tingling, with right forearm and supracondylar discomfort.  
The veteran reported that his discomfort began in June 1999 
when he was "dislodging files at his employment site."  He 
also reported a history of neck problems, including muscle 
spasms and arthritis, and that he felt that the June 1999 
incident caused him to have more discomfort and stiffness of 
the neck, suprascapular discomfort, and numbness and pain in 
the elbow and forearm.  X-rays showed cervical spondylosis at 
C5-C6 with significant spur formation and posterior 
osteophytes, with some cervical spondylosis at C6-C7.  He was 
assessed as having a history of neck pain, numbness, and 
tingling in the right upper extremity for a protracted period 
of time and discomfort in the left upper extremity, which 
could be consistent with multiple levels of cervical 
spondylosis and mild radiculopathy.

A March 2000 radiology report from BroMenn Healthcare 
indicates that an MRI of the veteran's cervical spine showed 
moderate to severe congenital spinal stenosis at multiple 
levels, especially from C3-C4 to C6-C7; multi-level cervical 
spondylolytic changes, most prominent at C5-C6, with spinal 
cord compression and severe encroachment upon the neural 
foramina on both sides; and moderate to severe spinal 
stenosis at C4-C5 and C6-C7, with significant neural 
foraminal encroachment on the right C4-C5 and bilaterally at 
C6-C7.

Another radiology report from BroMenn Healthcare, also dated 
March 2000, states that an x-ray of the cervical spine showed 
multilevel degenerative changes of the cervical spine, most 
prominently at C5-C6.

A March 2000 record from Dr. Atwater indicates that the 
veteran had an MRI of his cervical spine, which showed 
multilevel degenerative changes with severe compression of 
the spinal cord at C5-C6, mostly due to cervical 
spondylolytic changes.  Physical therapy was recommended.  In 
addition, Dr. Atwater noted that the veteran "was made aware 
that he was born with some congenital stenosis" and that a 
CT myelogram would be recommended prior to surgical 
intervention.

An April 2000 note indicates that the veteran and the 
examining provider discussed worker's compensation and 
private insurance with regard to managing his severe 
spondylosis at C5-C6.  Dr. Atwater noted that the veteran's 
symptoms "began while [the veteran] was deploying files at 
work," and that the veteran's "underlying degenerative disc 
disease and spondylolytic changes in the cervical spine, 
[were] most likely aggravated by his work incident in June 
1999."

An April 2000 letter from Dr. Atwater indicates that the 
veteran was diagnosed with C5-C6 spondylosis with C6 
radiculopathy, affecting the right upper extremity.  Dr. 
Atwater stated that the veteran had been treated with 
physical therapy, traction, and anti-inflammatory 
medications, but that this did not alleviate the veteran's 
symptoms.  Dr. Atwater also stated that anterior cervical 
decompression and fusion had been recommended. 

A May 2000 note from Dr. Atwater indicates that the veteran 
was advised to undergo a two-level anterior decompression and 
fusion at C5-6 and C6-7 due to his severe spondylosis and C6 
radiculopathy.  The diagnosis was degenerative disc disease 
and C6 radiculopathy.

A May 2000 electromyogram report from BroMenn Healthcare 
indicates that the veteran reported discomfort in his 
shoulders and neck after "shift[ing] wrong one day."  Nerve 
conduction motor results, sensory studies, and needle 
examination of the upper extremities were found to be 
essentially normal.  The examining provider noted that 
despite "significant changes . . . on MRI study, the 
findings of [the] EMG would indicate that although there is 
evidence of nerve entrapment, there must not be serious 
compression and denervation of the nerve roots at the present 
time."

Another May 2000 radiology report from BroMenn Healthcare 
indicates that the veteran had a myelographic CT of the 
cervical spine which showed prominent congenital cervical 
spine stenosis, particularly from C3 to C7, with moderate to 
severe degenerative changes, most prominently at C5-C6, where 
there is severe central spinal stenosis and moderate to 
severe encroachment upon the neural foramina bilaterally.  
The radiologist also noted that moderate cervical spondylitic 
changes were also seen at C4-C5 and C6-C7.

A June 2000 report of operation from BroMenn Healthcare 
indicates that the veteran underwent a sequential 
decompression of C5-C6 and C6-C7.  Dr. Atwater performed the 
surgery, and noted that the veteran had a lot of spondylitic 
changes at C5-C6 and C6-C7 and a lot of arthritic changes at 
C6.  He also noted that the severe amount of spondylitic 
changes caused the posterior osteophytes of the C5 level to 
cover the end plates of C6.  Following the decompression, the 
veteran underwent an Allograft placement at C5-C6 and C6-C7, 
which was aligned with a bone graft and reconstruction of the 
height of the neural foramens. 

A June 2000 treatment note from Dr. Atwater indicates that 
the veteran underwent an anterior decompression at C5-C6 and 
C6-C7 and an anterior fusion of C5-C6 and C6-C7, with an 
Allograft placement at C5-C6 and C6-C7 and anterior 
instrumentation from C5 to C7.  The diagnosis was cervical 
spondylosis of C5-C6 and C6-C7.

A June 2000 radiology report indicates that the veteran was 
status-post cervical spine fusion, and that an x-ray of the 
cervical spine showed satisfactory post anterior cervical 
fusion from C5 to C7. 

In July 2000, the veteran submitted a statement that he 
injured his neck while in the military in 1962, and that he 
could not work due to his pain and having had a "metal plate 
put in [his] spine."

An August 2000 letter from Dr. Atwater states that the 
veteran was status-post anterior cervical fusion at C5-C6 and 
C6-C7 with a history of degenerative disc disease.  According 
to Dr. Atwater, the veteran reported that he fell backwards 
and injured his neck while in the Marine Corps, in 1959.  Dr. 
Atwater opined that the veteran's 1959 "injury could have 
initiated some of the degenerative disease changes that [the 
veteran had] in his cervical spine . . . . [but] [f]or it to 
be completely associated with it is a little bit of a 
stretch."

The veteran was afforded a VA examination in December 2001.  
According to the report, the veteran reported he injured his 
neck when he fell backwards in 1959, while in the Marine 
Corps, and that he was treated with Tylenol and sent back on 
duty.  The veteran also reported that he had recurrent neck 
problems since then, including waking up with neck spasms, 
which prevented him from moving his head.  He related that 
his June 2000 surgery on the cervical spine relieved most of 
his pain and numbness, but that he still had occasional 
tingling and limited range of motion of his neck.  He also 
related that he took Tylenol 3 tablets, about 75 per month 
for pain in the neck, and upper and lower back pain and 
stiffness.  Examination showed a well-healed scar from his 
surgery, without tenderness or adhesions.  There was 
tenderness to palpation of the cervical spine over the dorsal 
process at C5-C6 and T1-T2 and marked hypertonus throughout 
the veteran's back and neck muscles, particularly in the 
suprascapular areas.  The diagnoses were status-post surgery 
of the cervical spine with degenerative changes, degenerative 
changes of the thoracic spine, and degenerative changes of 
the lumbar spine.

As mentioned earlier, the veteran was afforded a hearing 
before the undersigned Board member in August 2002.   
According to the transcript, the veteran testified that he 
experienced pain in his neck, shoulders, and back.  He also 
testified that he fell backward off of a truck while loading 
equipment while in the military in 1959, and that he went to 
sick bay the next day because his neck was stiff, and that 
the corpsman gave him aspirins and sent him back to duty.  He 
stated that his pain subsided in about three to four days, 
but that since then he would get a stiff neck four or five 
times a year, which lasted about three to four days at a 
time, and which became more frequent as he got older.  The 
veteran related that he had been working in the printing 
business since he was discharged from the military.  He also 
stated that the injury he incurred in June 1999, while moving 
files at work, was an "aggravat[ion] [of] an existing 
condition."  The veteran also related that he did not injure 
or have a problem with his neck prior to his military 
service, and that his injury occurred between September and 
December 1959.  In addition, the veteran's representative and 
the veteran, during questioning, stated that the veteran 
stopped working at the printing company in March or April 
2001 due to his neck, and that he "[took] a medical 
disability because his neck . . . had been involved with his 
employment . . . ." 

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
herniated disc of the lumbar spine.  See 38 U.S.C.A. § 1131 
(an award of service connection requires that the veteran 
incur a disease or disability during service).  The Board 
acknowledges that the veteran's service medical records 
indicate that he was treated for a stiff neck during service.  
Nonetheless, the veteran's private medical records indicate 
that the veteran's current neck disorder is unrelated to his 
in-service stiff neck.  In this regard, the Board points out 
that the veteran's treating physician stated that it was 
unlikely that the veteran's cervical spine disorder was 
related to his service.  And, while the Board acknowledges 
that Dr. Atwater also stated that it was possible that a 
cervical spine injury during service could have initiated 
degenerative changes, the Board points out that Dr. Atwater 
also noted that any in-service injury would not be the sole 
cause of the veteran's current cervical spine disorder.  
Moreover, Dr. Atwater's opinion as to a possible initiation 
of degenerative changes is based on the history of an injury 
as reported by the veteran, and not on the veteran's actual 
treatment records from his service.  See Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based upon an inaccurate factual premise or history 
as related by the veteran).  Likewise, the Board points out 
that the veteran's service records are negative for an injury 
to his cervical spine during his service, and that the 
veteran is shown to have a work-related injury to his neck in 
June 1999.  In addition, the veteran's recent treatment 
records also indicate that his cervical spine disorder was 
congenital, as his MRI showed congenital stenosis from C3 to 
C7.  See 38 C.F.R. §§ 3.303(c), 4.9 (congenital defects are 
not considered diseases or injuries for purposes of 
disability compensation).  It is also noteworthy that the 
veteran did not note any neck problems at the time of his 
discharge examination, at which time his spine was found to 
be normal, and that there is no evidence that the veteran 
sought treatment for his neck until 2000, over 40 years after 
his in-service treatment for a stiff neck and nearly 40 years 
following his discharge.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  See also Savage, supra.

Further, despite the veteran's assertions that his June 1999 
work-related injury "aggravated" an in-service injury, the 
Board again notes that the veteran has not provided any 
evidence, other than his statements, demonstrating that he 
had a cervical spine injury during service, nor has he 
provided any evidence otherwise linking his degenerative disc 
disease of the cervical spine to his active service.  As a 
causal link between the veteran's current cervical spine 
disorder and his service has not been established, and 
because the veteran is a layperson without medical training 
or expertise, his contentions do not constitute competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions or evidence of causation, 
as it requires medical knowledge).  Accordingly, without a 
causal link between the veteran's service and his current 
cervical spine disorder, the Board finds that the veteran is 
not entitled to service connection for degenerative disc 
disease of the cervical spine.

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for degenerative disc disease of the cervical 
spine.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran, the provisions of 38 U.S.C.A. § 5107(b), as 
amended, are not applicable, and the appeal is denied.


ORDER

Service connection for degenerative disc disease of the 
cervical spine is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

